Citation Nr: 0315845	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for a lung disorder 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for a stomach disorder 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for the residuals of a 
back injury.

6.  Whether new and material evidence sufficient to reopen 
the claim of entitlement of service connection for post-
traumatic stress disorder (PTSD) has been submitted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and Son


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1968 to November 1970, including seven months in Vietnam.  He 
subsequently was a member of the National Guard from 1971 to 
1996, when he retired.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana that denied the 
appellant's claims at issue.  The Board remanded the case for 
additional development in June 1998.

In November 2001, a videoconference hearing was held between 
New Orleans, Louisiana and Washington, DC, before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing 
testimony has been associated with the claims file.  The 
appellant submitted additional evidence in connection with 
the Travel Board hearing.  This evidence consisted of copies 
of VA medical records dated between 1999 and 2001.  The Board 
notes that these treatment records duplicated VA medical 
evidence already of record.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should obtain the appellant's 
medical records from the VA Medical 
Center in Alexandria, Louisiana for any 
inpatient, outpatient, individual or 
group therapy treatment for any 
psychiatric disorder, to include PTSD, 
during the period of 1995 to the present.  
In particular, the RO should request the 
appellant's counseling records from VA 
Vocational Rehabilitation.  These records 
should be associated with the claims 
file.

4.  The RO should obtain the appellant's 
medical records from the Vet Center in 
Alexandria, Louisiana for any treatment 
for any psychiatric disorder, to include 
PTSD, during the period of 1995 to the 
present and associate them with the 
claims file.

5.  The RO should contact the appropriate 
State or Federal agency and obtain the 
following service personnel records: 
records showing the dates and places of 
assignment.  The desired records relate 
to active duty performed in the Army from 
November 1968 to November 1970.  If no 
such service personnel records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

6.  The RO should request the following 
records concerning the appellant from the 
Social Security Administration: All the 
records relied upon by the Administrative 
Law Judge in issuing the decision of 
February 2000, including the List of 
Exhibits.

7.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


